Citation Nr: 9933231	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for double vision, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for weight gain, 
claimed as due to an undiagnosed illness.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
November 1954, and from October 1990 to June 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

This appeal arises from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied the veteran's claims.

The Board notes that the veteran has consistently reported a 
ringing-type tinnitus since his return from the Persian Gulf, 
claimed as part of his overall hearing impairment.  However, 
a claim for service connection for tinnitus has not been 
addressed in any prior rating decision.  Accordingly, this 
issue is referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's joint pain is attributable to diagnoses of 
osteoarthritis and spondylosis.

3.  The veteran's headaches have been diagnosed as probable 
migraine headaches, cluster variant.

4.  The veteran's double vision has been diagnosed as 
diplopia secondary to a weak lateral rectus muscle. 

5.  The veteran's weight gain has been diagnosed as obesity.

6.  There is no competent medical evidence of record that 
establishes a causal nexus between osteoarthritis, weight 
gain, and/or migraine headaches and the veteran's active 
military service.

7.  The veteran manifests Level I hearing in both ears.


CONCLUSIONS OF LAW

1.  As a matter of law, the veteran may not be granted 
service connection on a presumptive basis for multiple joint 
pain, double vision, weight gain and/or headaches, claimed as 
undiagnosed illnesses related to his service in Southwest 
Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for joint pain diagnosed as 
osteoarthritis, weight gain diagnosed as obesity, and/or 
migraine headaches on a direct basis.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85-4.87a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran has claimed that he currently suffers from joint 
pain, headaches, double vision, and weight gain as a result 
of an undiagnosed illness stemming from his service in the 
Persian Gulf.  Therefore, service connection for each of 
these claimed conditions has been sought.

The law provides for presumptive service connection in cases 
where there are objective indications of a chronic disability 
resulting from an undiagnosed illness which became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or that became manifest to a degree of 10 percent or 
more between the end of his service in that theater during 
the Persian Gulf War and the present date.  See 38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317; see also 
"Compensation for Certain Undiagnosed Illnesses," 62 Fed. 
Reg. 23138-23139 (1997) (effective Nov. 2, 1994, codified at 
38 C.F.R. § 3.317(a)(1)(i), retroactively extending 
presumptive period for service connection for certain 
undiagnosed illnesses to December 31, 2001).

Objective indications of a chronic disability include 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  The VA has stated that non-medical 
indicators of an illness may include evidence of time lost 
from work, evidence the veteran has sought medical treatment 
for his symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 
3.317(c).

In addition to these regulations, the Board must also 
determine whether any of the veteran's claims for service 
connection may be granted on a direct basis.  In Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994), the United States Court 
of Appeals for the Federal Circuit held that when an 
appellant is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116 (West 1991 & Supp. 1999). 

The general law governing service connection provides that VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  In making a 
claim for service connection on a direct basis, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

A.  Joint pain and headaches

Service medical records show that the veteran reported being 
in good health and was medically evaluated as "normal" in 
all respects at the time of his pre-separation physical 
examination in June 1991.  The veteran advised that he 
recently had gained weight, but reported no problems while he 
was stationed in the Persian Gulf.  The examining physician 
commented that the veteran should obtain a new eyeglass 
prescription.

The post-active duty medical evidence has been reviewed, 
including VA, private and Department of the Army outpatient 
treatment.  The records show that the veteran's various X-ray 
examinations have revealed calcification of the joints of the 
hand, diagnosed as osteoarthritis, narrowing and spurring of 
the femoral-tibial joint space, mild disc narrowing and 
osteophyte formation in the spine, and an additional 
assessment of spondylosis at L5-S1.  These clinical findings 
and associated diagnoses have been related to the veteran's 
post-service complaints of joint pain.  

With respect to the veteran's headaches, a June 1997 VA 
neurology assessment indicated that the veteran's recurrent 
headaches were "prob[able] migraine [headaches], cluster 
variant (benign)."

Medical examiners have associated the symptoms related to the 
above clinical diagnoses with the joint pain and headaches 
claimed by the veteran.  Under 38 U.S.C.A. § 1117, VA may pay 
compensation to any Persian Gulf veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  By regulation, VA 
has determined that these may include, inter alia, symptoms 
such as fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  See 38 C.F.R. § 3.317(b).  However, the 
symptoms "cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (emphasis added).  
The VA General Counsel's office (whose opinions are binding 
on the Board, see 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5), 
has further determined that service connection may not be 
presumptively established under 38 U.S.C. § 1117(a) "for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined."  See VAOPGCPREC 8-98 
(O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 (1998) (emphasis 
added). 

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  Since all the veteran's symptoms related 
to joint pain and headaches have been accounted for by the 
known clinical diagnoses described above, his claims for 
service connection for those symptoms under the presumptive 
provisions of 38 C.F.R. § 3.317 and 38 U.S.C.A. § 1117 must 
be denied.

Under these circumstances, the veteran must present competent 
evidence demonstrating service connection on a direct basis 
if his claim is to prevail.  See 38 U.S.C.A. §§ 1113(b), 
1116.  However, after reviewing the evidence, the Board 
observes that there is no competent (i.e., medical) evidence 
suggesting that the veteran's currently diagnosed joint pain 
and/or headaches are related to or otherwise had their origin 
during the veteran's period of active military service.  

As noted above, the veteran reported being in good health and 
was medically evaluated as "normal" at his June 1991 pre-
separation physical examination.  The veteran's initial claim 
for compensation, filed with the RO in September 1991, did 
not report any current or historical complaints of joint pain 
or headaches at the time of his January 1992 VA examination.  
Private medical records submitted by the veteran for the 
period from June 1985 to April 1995 note a complaint of 
aching knees in October 1992, but this was attributed to the 
veteran's weight gain.  The physician specifically noted 
"[n]o other joint pains or symptoms other than his knee 
pain," and he offered a diagnosis of degenerative joint 
disease most likely related to obesity.  Therefore, no 
chronic disability pertaining to joint pain or headaches was 
shown in service, and no medical evidence has attributed 
either disability to service.

The only evidence that the veteran's joint pain and headaches 
originated during his service in the Persian Gulf are the 
veteran's own statements.  The Board would point out, 
however, that it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Since he has no medical expertise, the 
veteran's lay opinions do not provide a basis upon which to 
make any finding as to the origin or development of these 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  In the absence of competent supporting medical 
evidence, the veteran's claims of entitlement to service 
connection for joint pain and headaches are not well grounded 
and must be denied on that basis.

B.  Double vision

The veteran filed a claim for service connection for an "eye 
problem" in September 1991.  A January 1993 rating decision 
denied service connection for a visual problem, including 
double vision, based on a finding that no evidence of an eye 
disability had been submitted.  The veteran was notified of 
that decision and of his appellate rights in March 1993 but 
failed to seek appellate review within one year of 
notification.  As such, the denial is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (1999).  Thus, that claim may be reopened and 
reconsidered only if new and material evidence has been 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (1999).  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

With respect to the current claim on appeal, the veteran 
filed a claim in April 1995 seeking service connection for 
double vision as a result of an undiagnosed illness stemming 
from his service in the Persian Gulf.  As the veteran has 
presented a new legal theory for service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, this constitutes a 
new claim for de novo review.  The Board emphasizes that he 
veteran has not indicated that he wishes to reopen the 
January 1993 decision by submitting new and material 
evidence.  Thus, the Board need only analyze the veteran's 
claim for service connection for double vision under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and 
need not consider the claim under a direct service-connection 
analysis pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303.  

Since returning from the Persian Gulf, the veteran has 
complained of double vision while gazing horizontally at 
close objects.  At his July 1995 VA examination, the veteran 
was found to have a full field of vision, with diplopia in 
horizontal gaze at near objects.  The diplopia was not 
constant, and appeared to be correctable with prescription 
glasses.  An August 1995 examination by a VA contract 
physician, John Flamini, M.D., also diagnosed the veteran 
with mild diplopia, due to a weak right rectus muscle, with 
the cause of the weakness in the right rectus muscle 
undetermined.  

Based on the foregoing, the Board finds that the veteran's 
claim for service connection for double vision must be denied 
as not well grounded.  As noted above, service connection may 
be granted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
only for a chronic disability due to undiagnosed illnesses.  
The veteran's double vision has been attributed to a known 
clinical diagnosis of diplopia due to a weak right rectus 
muscle; thus, the Board finds that service connection may not 
be established by reliance on the regulatory presumption for 
Persian Gulf veterans.  See Sabonis, supra.  As discussed, 
the Board need not consider whether the veteran's diplopia is 
related to service, and the claim is denied. 

C.  Weight gain

Service medical records reflect that the veteran weighed 182 
pounds in February 1990.  The June 1991 pre-separation 
examination report noted his weight had increased to 212 
pounds.  However, treatment reports from the veteran's 
private physician, Dr. Padalino, show that the veteran had 
weighed as much as 200 pounds in 1985. 

The veteran continued to see Dr. Padalino after returning 
from the Persian Gulf.  In October 1992, the veteran advised 
Dr. Padalino that he had gained approximately 40 pounds over 
the last couple years, but indicated that only 14 pounds of 
that gain had occurred since his return from the Persian 
Gulf.  Dr. Padalino assessed the veteran as having obesity.  
The veteran's weight continued to increase from 228 pounds in 
February 1993, to 239.5 pounds in November 1993, to 245 
pounds in May 1994, to 253 pounds in April 1995.  The veteran 
reportedly had been prescribed a medically-approved diet and 
exercise program, which he stated he followed.  No medical 
cause for the veteran's weight gain was ever suggested.

VA outpatient treatment reports also document the veteran's 
steady weight gain from September 1991 to August 1997.  His 
weight was noted to be 272 pounds in August 1997.  In 
addition, a report from a VA examination performed in August 
1995 included a diagnosis of obesity.  However, none of these 
reports contains a medical opinion concerning the etiology of 
the veteran's obesity. 

The Board finds that the veteran may not be afforded the 
presumption under 38 C.F.R. § 3.317, as his weight gain has 
been attributed to a known clinical diagnosis of obesity.  
See VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 
(1998) (service connection may not be presumptively 
established under 38 U.S.C. § 1117(a) "for any diagnosed 
illness, regardless of whether the diagnosis may be 
characterized as poorly defined).  

Furthermore, the Board finds that the veteran's claim for 
weight gain also fails on a direct basis under 38 C.F.R. 
§ 3.303.  The service medical records do not contain a 
diagnosis of obesity, nor is there any other diagnosis which 
could account for the veteran's weight gain.  Although the 
veteran weighed 272 pounds in August 1997, most of his weight 
gain occurred following his separation from service.  In 
particular, the Board notes that the veteran's weight 
increased from 200 pounds in 1985 to 212 pounds at the time 
of his military discharge, a gain of only 12 pounds.  The 
Board emphasizes, moreover, that none of the post-service 
medical reports includes a medical opinion concerning the 
etiology of the veteran's weight gain.  Thus, no competent 
medical evidence has related the veteran's obesity to 
service.  See Savage, supra.

Despite contentions by the veteran that he currently suffers 
from a disability manifested by weight gain which is related 
to his period of service in the Persian Gulf, as a layperson 
without medical expertise or training, his statements alone 
are insufficient to establish the etiology of this condition.  
See Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Espiritu,  2 Vet. App. at 
494-495.  

In short, as the veteran's weight gain has been attributed to 
a known clinical diagnosis of obesity, and in the absence of 
competent supporting evidence showing that this disability 
had its onset in service, the claim of entitlement to service 
connection for weight gain must be denied as not well 
grounded. 

D.  Conclusion

In denying each of the veteran's claims as not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support these claims for service 
connection.  See Epps, 126 F.3d at 1469 ("[T]here is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  The Board is 
also unaware of any information in this matter that would put 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well ground any of the veteran's 
claims.  See generally, McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views the above discussion as sufficient 
to inform the veteran of the elements necessary to present a 
well-grounded claim for each of the benefits sought, and the 
reasons why the current claims have been denied.  Id. 

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, when an RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

II.  Compensable Rating for Bilateral Hearing Loss

A January 1993 rating decision granted service connection for 
bilateral hearing loss.  That decision found that the veteran 
had a preexisting hearing loss disability which was 
aggravated by his period of active duty service.  A 
noncompensable (zero percent) disability evaluation was 
assigned, effective as of June 1991.  The veteran did not 
appeal this determination.  In April 1995, the veteran 
requested that his claim be reopened.  In a May 1996 rating 
decision, the RO denied the claim for an increased evaluation 
for the veteran's service-connected bilateral hearing loss.  

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant evidence has been obtained and 
that no further duty is required under the provisions of 
38 U.S.C.A. § 5107.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 
Diagnostic Codes 6100-6110 (1998 & 1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  

It is reported in the explanation regarding the revisions in 
the Federal Register, however, that the revisions of the 
sections addressing ear and other sense organs are part of 
the overall revision of the rating schedule based on factors 
such as medical advances rather than representing 
liberalizing interpretations of regulations.  See 64 Fed. 
Reg. 25202, 25204 (1999).  In any event, the Board notes that 
the differences between the former criteria and the revised 
criteria in cases such as the one on appeal are relatively 
inconsequential; thus, the Board finds that the veteran has 
not been prejudiced by applying the new regulations in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

In this case, in assigning a noncompensable evaluation for 
bilateral hearing loss, the RO considered service medical 
records and a report from VA audiological evaluation 
performed in January 1992.  Service medical records of 
audiological testing in February 1990 and October 1991 
demonstrate a marked pure tone decibel threshold shift (an 
average 26.3 decibel increase at 1000-4000 Hertz) in the 
right ear.  In January 1992, an audiological evaluation was 
administered at the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania, with the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
20
45
70
LEFT

5
10
20
40

The average pure tone threshold was 40 decibels for the right 
ear and 19 for the left.  Speech audiometry revealed speech 
recognition ability of 94 percent in both ears.  Based on 
this examination, a noncompensable evaluation was assigned.  
The veteran also reported periodic ringing-type tinnitus, 
which he stated began after he developed "water in the right 
ear" in the Persian Gulf in May 1991.  Acoustic immittance 
testing results suggested middle ear dysfunction in the right 
ear.

Following the RO's January 1993 decision, the veteran was 
afforded an additional VA audiological examination in July 
1995.  On this evaluation in, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
25
40
60
LEFT
--
15
15
30
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The veteran again reported ringing-type tinnitus.

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.85 at Table VI to the veteran's examination 
results yields a numerical designation of I for each ear 
(between 0 and 49 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of zero 
percent, under Diagnostic Code 6100.  The Board thus finds 
that the veteran's bilateral hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  Hence, the Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for bilateral hearing 
loss under both the former and the revised criteria.

The Board has also considered the veteran's statements that 
his bilateral hearing loss warrants a compensable evaluation 
because this disability has worsened over time.  However, the 
veteran simply has not shown, by competent medical evidence, 
that his service-connected bilateral hearing loss has 
increased to a level in excess of the currently assigned 
noncompensable level under 38 C.F.R. § 4.85.  His contentions 
are insufficient to establish entitlement to a compensable 
evaluation for defective hearing because "...disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann, 3 Vet. App. at 349.  Here, the 
mechanical application clearly establishes a noncompensable 
disability evaluation under Diagnostic Code 6100. 

In denying the veteran's claim, the Board has carefully 
reviewed the entire record but does not find the evidence to 
be so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.






ORDER

Service connection for joint pain, headaches, double vision, 
and weight gain, claimed as due to an undiagnosed illness, is 
denied.

A compensable evaluation for bilateral hearing loss is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

